Case: 1:17-cv-00137-GHD-RP Doc #: 42 Filed: 04/29/20 1 of 1 PagelD #: 2302

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TRAVON DEANGELO BROWN PETITIONER
v. No. 1:17CV137-GHD-RP
SUPERINTENDENT JAQUELYN BANKS, ET AL. RESPONDENTS

CERTIFICATE OF APPEALABILITY

The court has entered a final judgment in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a state court under 28 U.S.C. § 2254 or § 2241, or the
final order in a proceeding under 28 U.S.C. § 2255, and the court, considering the record in the case
and the requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that A certificate
of appealability should not issue.

For the reasons stated in its opinion, the court finds that the Petitioner has failed to
“demonstrate that the issues are debatable among jurists of reason; that a court could resolve issues in
a different manner; or that the questions are adequate to deserve encouragement to proceed further.”
Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993)
(superseded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and (2).
Specifically, the court finds, for the reasons set forth in its memorandum opinion and final judgment,

that the instant petition for a writ of habeas corpus should be denied.

—

SO ORDERED, this, the od day of April, 2020.

SENIOR UNITED STATES DISTRICT JUDGE
